11‐2624‐cr (L)                                                                             
United States v. Rios  



                                        In the
             United States Court of Appeals
                          For the Second Circuit
                                    ________ 
                                         
                                AUGUST TERM, 2013 
 
                       ARGUED: APRIL 29, 2014  
                     DECIDED: SEPTEMBER 2, 2014 
                                     
      No. 11‐2624‐cr, 12‐209‐cr, 12‐303‐cr, 12‐310‐cr, 13‐1792‐cr* 
                                     
                     UNITED STATES OF AMERICA, 
                               Appellee, 
                                     
                                   v. 
                                     
              RAUL RIOS, MIGUEL BAUTISTA AKA TITA, 
                        Defendants‐Appellants. 
                              ________ 
                                     
            Appeal from the United States District Court 
               for the Southern District of New York. 
                No. 00 Cr. 579 – Jed S. Rakoff, Judge. 
                              ________ 
                                     
Before: WALKER, POOLER, and WESLEY, Circuit Judges. 
                              ________ 
                                     



*
 Appeal number 11-2624 was dismissed by order on January 23, 2013. Appeal number 12-209
was remanded by order on January 15, 2013.
                                                                   11‐2624‐cr 
 

       Defendants  Raul  Rios  and  Miguel  Bautista  pleaded  guilty  to 

one  count  of  conspiracy  to  distribute  and  possess  with  intent  to 

distribute  cocaine  base.    Following  sentencing  by  the  district  court 

(Rakoff,  J.),  each  defendant  twice  moved  pursuant  to  18  U.S.C.  § 

3582(c)(2)  for  a  reduced  sentence  in  light  of  amendments  made  in 

2007  and  2011  to  the  Sentencing  Guidelines  that  lowered  the  base 

offense  levels  applicable  to  crimes  involving  certain  quantities  of 

cocaine base.  After holding an evidentiary hearing as to Rios’s first 

motion,  at  which  Bautista  was  neither  present  nor  represented,  the 

district  court  denied  each  defendant’s  motions.    Both  defendants 

appealed,  raising  substantially  similar  but  not  identical  arguments.  

We  hold  that  the  district  court  appropriately  held  an  evidentiary 

hearing,  did  not  clearly  err  in  making  a  drug  quantity  finding  that 

supported  not  reducing  the  sentences,  properly  denied  Bautista’s 

motion  for  a  reduced  sentence,  and  did  not  violate  Bautista’s 

constitutional rights.  Accordingly, we AFFIRM.   

                                ________ 
                                     
                            ROBERT  A.  CULP,  Garrison,  N.Y.,  for 
                            Defendant‐Appellant Miguel Bautista. 

                            LAURIE  S.  HERSHEY,  Manhasset,  N.Y.,  on the 
                            brief, for Defendant‐Appellant Raul Rios.   



                                      2 
                                                                   11‐2624‐cr 
 

                            CHRISTOPHER  J.  DIMASE  (Timothy  D.  Sini, 
                            Brent  S.  Wible,  on  the  brief),  Assistant 
                            United  States  Attorney,  for  Preet  Bharara, 
                            United  States  Attorney,  United  States 
                            Attorney’s  Office  for  the  Southern  District 
                            of New York, New York, N.Y., for Appellee.   

                                  ________ 
 

JOHN M. WALKER, JR., Circuit Judge: 

       Defendants  Raul  Rios  and  Miguel  Bautista  pleaded  guilty  to 

one  count  of  conspiracy  to  distribute  and  possess  with  intent  to 

distribute  cocaine  base.    Following  sentencing  by  the  district  court 

(Rakoff,  J.),  each  defendant  twice  moved  pursuant  to  18  U.S.C.          

§ 3582(c)(2) for a reduced sentence in light of amendments made in 

2007  and  2011  to  the  Sentencing  Guidelines  that  lowered  the  base 

offense  levels  applicable  to  crimes  involving  certain  quantities  of 

cocaine base.  After holding an evidentiary hearing as to Rios’s first 

motion,  at  which  Bautista  was  neither  present  nor  represented,  the 

district  court  denied  each  defendant’s  motions.    Both  defendants 

appealed,  raising  substantially  similar  but  not  identical  arguments.  

We  hold  that  the  district  court  appropriately  held  an  evidentiary 

hearing,  did  not  clearly  err  in  making  a  drug  quantity  finding  that 

supported  not  reducing  the  sentences,  properly  denied  Bautista’s 




                                      3 
                                                                  11‐2624‐cr 
 

motion  for  a  reduced  sentence,  and  did  not  violate  Bautista’s 

constitutional rights.  Accordingly, we AFFIRM. 

                            BACKGROUND 

I.     The Plea Agreement and Sentencing 

       On  November  21,  2000,  Raul  Rios  and  Miguel  Bautista 

separately  each  pleaded  guilty  to  one  count  of  conspiracy  to 

distribute and possess with intent to distribute cocaine base (“crack 

cocaine”  or  “crack”).    In  their  plea  agreements,  both  stipulated  to 

being  responsible  for  “1.5  kilograms  or  more  of”  crack.    Absent 

relevant  statutory  maximums,  Rios’s  Guidelines  range  was  262  to 

327  months’  imprisonment  and  Bautista’s  was  360  months’  to  life 

imprisonment.    Because  of  a  twenty  year  statutory  maximum, 

however,  the  defendants  stipulated  to  Guidelines  sentences  of  240 

months’ imprisonment.   

       The  Presentence  Report  (“PSR”)  prepared  by  the  Probation 

Department  for  each  defendant  determined  the  same  Guidelines 

ranges as the plea agreements.  Each defendant’s PSR calculated the 

defendant’s base offense level on the basis that the Offense Conduct 

section  of  the  PSR  stated  that  “the  defendant’s  criminal  activity 

involved . . . five kilograms of crack.”  This statement was erroneous 

as  to  each  defendant,  however,  because  the  Offense  Conduct 


                                      4 
                                                                    11‐2624‐cr 
 

sections  did  not  specify  the  quantity  of  crack  involved  in  the 

defendants’ crimes.   

       In  2001,  the  district  judge  sentenced  each  defendant  in 

separate  proceedings  to  240  months’  imprisonment.    As  to  each 

defendant,  the  written  Statement  of  Reasons  in  the  judgment 

“adopt[ed]  the  factual  finding  and  guideline  application  in  the 

presentence report.”  

II.    Defendants’ Motions for Resentencing  

       A.     2007 Amendments to the Sentencing Guidelines 

       In  2007,  the  United  States  Sentencing  Commission 

promulgated  amendments  to  the  Guidelines  that  reduced  by  two 

points  the  base  offense  level  for  every  crack  offense.    Amendments 

to  the  Sentencing  Guidelines  for  the  United  States  Courts,  72  Fed. 

Reg. 28571‐28572 (2007) (cited in Kimbrough v. United States, 552 U.S. 

85, 100 (2007)).  A district judge is permitted by statute to reduce a 

term  of  incarceration  “in  the  case  of  a  defendant  who  has  been 

sentenced  to  a  term  of  imprisonment  based  on  a  sentencing  range 

that has subsequently been lowered.”  18 U.S.C. § 3582(c)(2). 

       In  December  2007, Bautista moved  for  resentencing  under  18 

U.S.C. § 3582(c)(2) in light of the 2007 amendments.  On February 20, 

2008,  the  district  judge  denied  this  motion,  finding  that,  because  of 


                                       5 
                                                                     11‐2624‐cr 
 

the quantity of drugs involved, Bautista’s Guidelines range was not 

lowered  by  the  2007  amendments.    United  States  v.  Rios,  No.  00‐cr‐

579, ECF No. 120, at 1‐2 (S.D.N.Y. Feb. 20, 2008).   

       On  November  26,  2007,  Rios  filed  a  motion  for  resentencing 

under  18  U.S.C.  §  3582(c)(2)  in  light  of  the  2007  amendments.    On 

August  12,  2010,  the  district  judge  held  an  evidentiary  hearing  on 

the  Rios  motion  at  which  FBI  Special  Agent  Carlos  Mojica  testified 

and  was  cross‐examined  by  Rios’s  counsel.    Bautista  was  neither 

present  nor  represented  at  the  hearing.    Following  the  hearing,  the 

district judge denied Rios’s motion from the bench, finding that the 

conspiracy of which he was a part was responsible for “not only 4.5 

kilograms  of  crack  cocaine  but  considerably  more  than  that.”    Rios 

App. A87.   

       B.      2011 Amendments to the Sentencing Guidelines 

       In 2011, the Sentencing Commission amended the Guidelines 

to further reduce the base offense levels applicable to crack offenses.  

See  United  States  v.  Johnson,  732  F.3d  109,  112  (2d  Cir.  2013).    As 

relevant  here,  prior  to  the  2011  amendments,  distribution  of  4.5  or 

more  kilograms  of  crack  resulted  in  a  base  offense  level  of  38.  

U.S.S.G.  §  2D1.1(c)(1)  (2009).    After  the  amendments,  the  base 

offense levels for crack distribution were as follows: 34 for less than 


                                       6 
                                                                    11‐2624‐cr 
 

2.8 kilograms, 36 for 2.8 to less than 8.4 kilograms, and 38 for 8.4 or 

more kilograms.  U.S.S.G. § 2D1.1(c)(1)‐(3) (2011).   

       On  October  14,  2011,  Bautista  filed  a  second  motion  for 

resentencing,  based  on  the  2011  amendments  to  the  crack 

Guidelines.    A  Supplemental  PSR,  with  which  Bautista’s  counsel 

agreed,  determined  that  Bautista’s  new  base  offense  level  was  36 

based  on  his  offense  involving  “about”  five  kilograms  of  crack, 

resulting  in  a  Guidelines  range  of  292  to  365  months.    The  district 

court denied the motion because the original sentence of 240 months 

was  less  than  the  amended  Guidelines  range.    United  States  v.  Rios, 

No. 00‐cr‐579, ECF No. 178, at 1‐2 (S.D.N.Y. Dec. 13, 2011).   

       Bautista  then  unsuccessfully moved  for  reconsideration.    The 

district court explained that Bautista’s Supplemental PSR found that 

his offense conduct involved the distribution of about five kilograms 

of crack, resulting in a base offense level of 36.  United States v. Rios, 

No. 00‐cr‐579, ECF No. 181, at 1 (S.D.N.Y. Jan. 9, 2012).  The district 

court  then  noted  that  it  recently  concluded  that  Rios’s  conspiracy 

involved  the  distribution  of  more  than  8.4  kilograms  of  crack  and 

that  “Rios  and  Bautista  were  the  co‐leaders  of  a  drug  distribution 

organization.”  Id.  The district judge “conclude[d] that Bautista was 

responsible for the distribution of the same amount of crack cocaine 


                                       7 
                                                                       11‐2624‐cr 
 

as  Rios,  if  not  more.”    Id.  at  2.    The  district  court  thereupon 

reaffirmed  “its  earlier  conclusion  that  the  correct  base  offense  level 

was 36, if not higher.”  Id. 

          On  November  9,  2011,  Rios  filed  his  second  motion  for 

resentencing,  this  time  in  light  of  amendments  to  the  crack 

Guidelines  in  2011,  arguing  that  his  crime  involved  less  than  8.4 

kilograms of crack.  On January 9, 2012, the district court denied this 

motion, finding that Rios’s base offense level was 38.  It stated that, 

based on the previous evidentiary hearing, it “now makes explicit its 

earlier  implicit  finding:  the  conspiracy  to  which  Rios  pled  guilty 

involved  the  distribution  of  more  than  8.4kg  of  crack  cocaine.”  

United States v. Rios, No. 00‐cr‐579, ECF No. 182, at 3‐4 (S.D.N.Y. Jan. 

9,  2012).    The  district  judge  also  noted  that  this  finding  applies  to 

both Rios and Bautista as leaders of the drug organization.  Id. at 4 

n.1.   

          Rios  appealed  to  this  court,  but  on  a  motion  by  the 

government  acknowledging  the  district court’s  seeming  reliance  on 

the PSR’s reference to about five kilograms, we remanded the case to 

the  district  court  to  reconsider  Rios’s  motion.    United  States  v.  Rios, 

No. 11‐2624, ECF No. 181 (2d Cir. Jan. 15, 2013).  On March 15, 2013, 

the district court again denied Rios’s motion, finding that Rios’s PSR 


                                        8 
                                                                     11‐2624‐cr 
 

was inaccurate when it stated that “the defendant’s criminal activity 

involved  .  .  .  about  five  kilograms  of  crack”  because  nothing  in  the 

Offense  Conduct  section  or  any  other  section  indicated  such  a 

factual finding.  United States v. Rios, No. 00‐cr‐579, ECF No. 196, at 3 

(S.D.N.Y.  Mar.  15,  2013).    The  district  judge  described  the  PSR’s 

statement  of  about  five  kilograms  as  a  “mistaken  cross‐reference, 

unsupported  by  any  facts  or  evidence,  that,  being  nonsubstantive, 

the Court saw no need to correct” at sentencing.  Id. at 5.  The district 

judge held that the record from the evidentiary hearing “shows that 

Rios’s offense involved far more than the 8.4 kilogram threshold for 

resentencing under the current Guidelines.”  Id. at 5. 

       Both Rios and Bautista appeal from the denial of their motions 

for resentencing.   

                               DISCUSSION 

       “[W]e review a district court’s decision to deny a motion [for 

resentencing]  under  18  U.S.C.  §  3582(c)(2)  for  abuse  of  discretion.”  

United States v. Borden, 564 F.3d 100, 104 (2d Cir. 2009).  “[A] district 

court has abused its discretion if it based its ruling on an erroneous 

view of the law or on a clearly erroneous assessment of the evidence, 

or  rendered  a  decision  that  cannot  be  located  within  the  range  of 

permissible decisions.”  Id.   


                                       9 
                                                                       11‐2624‐cr 
 

I.     Appropriateness of an Evidentiary Hearing 

       Rios and Bautista argue that the district court lacked authority 

under  18  U.S.C.  §  3582(c)(2)  to  hold  an  evidentiary  hearing  to 

determine the quantity of crack involved in the conspiracy because 

the  district  court  was  bound  by  the  plea  agreement,  which  they 

contend  stipulated  to  1.5  kilograms  of  crack  as  the  distribution 

amount.    Rios  additionally  argues  that  the  PSR,  as  adopted  by  the 

district  court,  found  that  he  was  guilty  of  conspiring  to  distribute 

five  kilograms  of  crack,  which  precluded  the  district  court  from 

finding a higher quantity at the evidentiary hearing.†   

       A  district  court  considering  a  motion  to  resentence  under        

§ 3582(c)(2) must  

       begin  by  ”determin[ing]  the  amended  guideline  range 
       that would have been applicable to the defendant” had 
       the relevant amendment been in effect at the time of the 
       initial  sentencing.    ”In  making  such  determination,  the 
       court  shall  substitute  only  the  amendments  .  .  .  for  the 
       corresponding  guideline  provisions  that  were  applied 
       when  the  defendant  was  sentenced  and  shall  leave  all 
       other guideline application decisions unaffected.”   
        
Dillon  v.  United  States,  560  U.S.  817,  827  (2010)  (alterations  in 

original) (quoting U.S.S.G. § 1B1.10(b)(1)).   
†  Bautista does not  join  in this argument, presumably because  Bautista is 
entitled  to  relief  under  the  amended  Guidelines  only  if  the  quantity  of 
crack  is  found  to  be  less  than  2.8  kilograms,  whereas  Rios  may  obtain 
relief if the quantity is found to be less than 8.4 kilograms.   

                                        10 
                                                                        11‐2624‐cr 
 

       In doing so, “district courts in § 3582(c)(2) proceedings cannot 

make  findings  inconsistent  with  that  of  the  original  sentencing 

court.”    United  States  v.  Woods,  581  F.3d  531,  538  (7th  Cir.  2009);  see 

also  United  States  v.  Adams,  104  F.3d  1028,  1031  (8th  Cir.  1997) 

(holding  that  it  is  implicit  in  a  §  3582(c)(2)  proceeding  that  the 

“district court is to leave all of its previous factual decisions intact”).  

But “[n]othing prevents a district court from making new findings of 

fact when ruling on a § 3582(c)(2) motion, so long as those findings 

are  not  inconsistent  with  those  made  at  the  original  sentencing.”  

United States v. Davis, 682 F.3d 596, 612 (7th Cir. 2012).  “Indeed, new 

findings are often necessary where, as here, retroactive amendments 

have altered the relevant drug‐quantity thresholds for determining a 

defendant’s  base  offense  level.”    Id.    The  district  court  thus  has 

“broad  discretion  in  how  to  adjudicate  §  3582(c)(2)  proceeding[s],” 

Woods,  581  F.3d  at  539,  including  whether  to  hold  an  evidentiary 

hearing. 

       There  were  no  inconsistent  findings  here  because  nothing  in 

the  original  sentencing  record  conclusively  found  the  quantity  of 

crack  attributable  to  the  defendants.    Each  defendant’s  plea 

agreement stipulated that the conspiracy involved “1.5 kilograms or 

more of” crack.  Rios App. A14 (emphasis added); Bautista App. A14 


                                        11 
                                                                    11‐2624‐cr 
 

(emphasis  added).    And  while  the  PSR  for  each  defendant  stated 

that  “[a]ccording  to  the  Offense  Conduct  section,  the  defendant’s 

criminal activity involved the possession with the intent to distribute 

and distribution of about five kilograms of crack,” the district judge, 

in  considering  Rios’s  motion  for  resentencing,  correctly  recognized 

that  the  PSR’s  “reference  to  ‘about  five  kilograms  of  crack’  was” 

“mistaken”  and  “unsupported  by  any  facts  or  evidence.”    United 

States  v.  Rios,  No.  00‐cr‐579,  ECF  No.  196,  at  5  (S.D.N.Y.  Mar.  15, 

2013).   

       The record at sentencing thus did not establish the quantity of 

crack at issue beyond the plea agreements’ stipulation that it was at 

least  1.5  kilograms.    Accordingly,  the  district  judge’s  ultimate 

finding  of  a  quantity  of  crack  attributable  to  each  defendant  in 

excess of 8.4 kilograms was not inconsistent with any findings made 

at the original sentencing.   

       Moreover,  it  was  proper  for  the  district  court  to  make  its 

ultimate findings after an evidentiary hearing.  Indeed, it would not 

have  been  possible  to  apply  the  amended  Guidelines  without 

making such a quantity finding.   

        

        


                                      12 
                                                                    11‐2624‐cr 
 

II.    Drug  Quantity  Findings  by  the  District  Court  at  the 
       Evidentiary Hearing 

       The  district  court  denied  Rios’s  motion  for  resentencing  by 

finding  that  “the  record  from  the  [evidentiary]  hearing  shows  that 

Rios’s offense involved far more than the 8.4 kilogram threshold for 

resentencing.”  United States v. Rios, No. 00‐cr‐579, ECF No. 196, at 5 

(S.D.N.Y.  Mar.  15,  2013).    The  district  court  relied  on  the  same 

evidentiary  hearing  to  deny  Bautista’s  motion  for  reconsideration 

and  to  find  that  Bautista  was  “responsible  for  the  same  amount  of 

crack cocaine as Rios, if not more.”   United States v. Rios, No. 00‐cr‐

579, ECF No. 181, at 3 (S.D.N.Y. Jan. 9, 2012).  The defendants argue 

that  the  evidence  presented  at  the  evidentiary  hearing  was 

insufficient to support the district judge’s findings.   

       “When addressing a claim that there was insufficient evidence 

to  support  a  district  court’s  drug  quantity  finding,  we  are  mindful 

that  the  district  court  has  broad  discretion  to  consider  all  relevant 

information,  and  the  quantity  determination  will  not  be  disturbed 

unless it is clearly erroneous.”  United States v. Richards, 302 F.3d 58, 

70  (2d  Cir.  2002)  (internal  quotation  marks  omitted).    “A  finding  is 

clearly erroneous when although there is evidence to support it, the 

reviewing  court  on  the  entire  evidence  is  left  with  the  definite  and 

firm conviction that a mistake has been committed.”  United States v. 

                                      13 
                                                                 11‐2624‐cr 
 

Guang,  511  F.3d  110,  122  (2d  Cir.  2007)  (internal  quotation  marks 

omitted).   

      FBI  Special  Agent  Carlos  Mujica,  the  lead  case  agent  in  the 

investigation of Rios and Bautista, was the only witness to testify at 

the  evidentiary  hearing.    His  testimony,  credited  by  the  district 

court,  established  that  Rios’s  and  Bautista’s  organization  received 

shipments  of  between  twenty‐five  and  fifty  kilograms  of  powder 

cocaine  about  every  two  weeks;  that  at  the  time  it  was  raided  it 

possessed at least 1.5 kilograms of crack; that it had the chemicals to 

convert powder cocaine into crack cocaine; and that it regularly did 

so.  Mujica testified that, based on this evidence, he believed that the 

organization  sold  approximately  three  kilograms  of  crack  every 

month.    Rios  and Bautista admitted to  being  part  of  the  conspiracy 

for five months, from December 1999 to May 2000.   

      The  government’s  factual  burden  at  sentencing  is  a  showing 

by a preponderance of the evidence, not beyond a reasonable doubt.  

United States v. Thorn, 317 F.3d 107, 117 (2d Cir. 2003) (“[f]acts relied 

on  in  sentencing  need  be  established  by  a  preponderance  of  the 

evidence”).    Under  this  standard  and  based  on  Special  Agent 

Mujica’s testimony, the district court’s drug quantity determinations 

as to Rios and Bautista were not clearly erroneous.   


                                     14 
                                                                   11‐2624‐cr 
 

III.   Bautista’s Guidelines Range 

       Bautista  argues  that  he  is  entitled  to  be  resentenced  because 

his  new  amended  Guidelines  range  is  lower  than  his  original 

Guidelines  range  based  on  a  later  finding  that  he  conspired  to 

distribute five kilograms of crack notwithstanding that the low end 

of  both  ranges  exceed  the  240  month  statutory  cap.    Bautista’s 

original Guidelines range was 360 months’ to life and his amended 

Guidelines  range  based  on  a  five  kilogram  finding  was  292  to  365 

months’.  Both ranges were subject to the 240 month cap by U.S.S.G. 

§ 5G1.1(a), which states that where a calculated Guidelines range is 

above the statutory maximum, “the statutorily authorized maximum 

sentence shall be the guideline sentence.”  Bautista argues, however, 

that  he  should  be  resentenced  under  18  U.S.C.  §  3582(c)(2),  which 

authorizes  resentencing  when  ranges  are  reduced  and  makes  no 

mention of a statutory maximum or cap, because there is a reduction 

as  between  the  two  ranges.    His  apparent  hope  is  that  at  such  a 

resentencing, he could convince the district court to resentence him 

below the statutory cap.   

       We need not decide this issue because even if his argument is 

correct,  Bautista  is  still  ineligible  for  a  reduced  sentence.    In 

considering  a  motion  for  a  reduced  sentence,  a  district  court  “shall 


                                     15 
                                                                        11‐2624‐cr 
 

not reduce the defendant’s term of imprisonment . . . to a term that is 

less than the minimum of the amended guideline range” unless the 

government  moved  at  the  original  sentencing  for  a  downward 

departure based on the defendant’s substantial assistance.  U.S.S.G. 

§  1B1.10(b)(2).    Bautista’s  amended  Guidelines  range,  assuming  a 

five  kilogram  quantity  finding,  is  292  to  365  months’  and  the 

government  did  not  move  for  a  substantial  assistance  downward 

departure  at  Bautista’s  original  sentencing.    Bautista’s  amended 

Guideline  minimum  absent  the  statutory  maximum  was  thus  fixed 

at  292  months’.    Because  Bautista  was  sentenced  to  240  months’ 

imprisonment, lower than the amended range, he is ineligible for a 

reduction under 18 U.S.C. § 3582(c)(2). 

IV.    Bautista’s  Right  to  be  Represented  at  Rios’s  Evidentiary 
       Hearing 

       Bautista  argues  that  his  due  process  rights  were  violated 

because the district judge denied his motion for resentencing based 

on  evidence  adduced  at  Rios’s  evidentiary  hearing,  at  which 

Bautista was neither present nor represented.  The precise contours 

of  a  defendant’s  constitutional  rights  in  a  resentencing  proceeding 

are  not  well‐defined.    See,  e.g.,  Dillon  v.  United  States,  560  U.S.  817, 

828  (2010)  (stating  that  “proceedings  under  §  3582(c)(2)  do  not 

implicate  the  Sixth  Amendment  right  to  have  essential  facts  found 

                                        16 
                                                                 11‐2624‐cr 
 

by a jury beyond a reasonable doubt”); United States v. Townsend, 55 

F.3d 168, 172 (5th Cir. 1995) (holding that “under § 3582(c)(2), a court 

may  consider  the  testimony  from  other  proceedings,”  but  “a 

defendant  must  have  notice  that  the  court  is  considering  the 

testimony such that he will have the opportunity to respond to that 

testimony”).   

       We need not decide whether the district court violated the due 

process  notice  requirement,  however,  because  the  district  judge 

articulated  a  sufficient  basis  for  denying  Bautista’s  motion  for 

reconsideration  independent  of  the  evidence  adduced  at  Rios’s 

evidentiary  hearing.    In  denying  Bautista’s  second  motion  for 

resentencing,  the  district  judge  explained  that  Bautista’s 

supplemental  PSR  concluded  that  his  offense  “involved  about  5 

kilograms  of  crack,”  making  him  ineligible  for  a  reduced  sentence.  

United States v. Rios, No. 00‐cr‐579, ECF No. 178, at 1‐2 (S.D.N.Y. Dec. 

13,  2011).    Bautista’s  then‐counsel,  the  Federal  Defenders  of  New 

York,  agreed  with  the  supplemental  PSR’s  calculations  and 

conclusions.  Id.   

       In  denying  Bautista’s  motion  for  reconsideration,  the  district 

judge again explained that, even according to the supplemental PSR, 

Bautista’s  offense  conduct  involved  the  distribution  of  about  five 


                                     17 
                                                                       11‐2624‐cr 
 

kilograms  of  crack  and  that  both  the  government  and  Bautista’s 

counsel agreed with the calculations.  United States v. Rios, No. 00‐cr‐

579,  ECF  No.  181,  at  1‐2  (S.D.N.Y.  Jan.  9,  2012).    The  district  court 

acknowledged that it found that Rios was responsible for more than 

8.4  kilograms  of  crack  based  on  the  evidentiary  hearing.    It  then 

stated, “Rios and Bautista were the co‐leaders of a drug distribution 

organization, and the Court concludes that Bautista was responsible 

for  the  distribution  of  the  same  amount  of  crack  cocaine  as  Rios,  if 

not more.”  Id. at 2.  “The Court hereby denies Bautista’s motion for 

reconsideration  because  it  reaffirms  its  earlier  conclusion  that  the 

correct  Base  Offense  Level  was  36,  if  not  higher.”    Id.    The  district 

judge explained that level 36 is for offenses involving more than 2.8 

but less than 8.4 kilograms of crack.  Id. at 2 n.2. 

       Had  the  district  court  relied  on  the  Rios  hearing  in  denying 

Bautista’s  motion,  it  would  have  found  that  Bautista’s  base  offense 

level was 38 for an offense involving more than 8.4 kilograms.  The 

district court instead explicitly reaffirmed its earlier finding—relying 

on an agreement between the government and Bautista’s counsel—

that Bautista’s correct level was 36 based on the five kilograms.  The 

district  court  thus  denied  Bautista’s  motion  based  on  reasons 




                                       18 
                                                           11‐2624‐cr 
 

independent  of  the  evidence  from  Rios’s  evidentiary  hearing.  

Accordingly, Bautista’s due process argument is without merit.    

                           CONCLUSION 

      For the reasons stated above, we AFFIRM the district court’s 

denials of defendants’ motions for resentencing.   




                                  19